Table of Contents MEDIA CONTACT: Kasey Holman Media Relations – Silicon Image, Inc. Phone: 408-616-4192 kasey.holman@siliconimage.com INVESTOR CONTACT: Mike Bishop Investor Relations – The Blueshirt Group Phone: 415-217-4968 mike@blueshirtgroup.com Silicon Image Reports Third Quarter 2009 Financial Results SUNNYVALE, Calif., October 22, 2009 – Silicon Image, Inc. (NASDAQ: SIMG), a leader in semiconductors and intellectual property for the secure distribution, presentation and storage of high-definition content, today reported financial results for its third quarter ended September 30, 2009. Revenue for the third quarter of 2009 was $37.2 million, compared to $37.3 million for the second quarter of 2009 and $77.8 million for the third quarter of GAAP net loss for the third quarter of 2009 was $15.5 million, or $0.21 per diluted share, compared to a net loss of $13.3 million, or $0.18 per diluted share, for the second quarter of 2009 and net income of $6.1 million, or $0.08 per diluted share, for the third quarter of 2008. GAAP net loss for the third quarter of 2009 includes a one time charge of approximately $2.0 million for professional fees.GAAP net loss for the second quarter of 2009 includes pre-tax restructuring expenses of $7.1 million. Non-GAAP net loss for the third quarter of 2009 was $3.4 million, or $0.04 per diluted share, compared to a non-GAAP net loss of $4.3 million, or $0.06 per diluted share, for the second quarter of 2009 and non-GAAP net income of $17.7 million, or $0.23 per diluted share, for the third quarter of 2008. Non-GAAP net income (loss) for these periods exclude stock-based compensation expense, amortization of intangible assets, restructuring charges, and certain professional fees. A reconciliation of GAAP and non-GAAP items is provided in a table following the Condensed Consolidated Statements of Operations. "The company is in the process of implementing a number of important internal changes that will continue to improve our operating infrastructure from both execution and cost standpoints," said Hal Covert, president and chief operating officer of Silicon Image. "These changes will enhance our ability to take full advantage of the roll-out of our new products that will be underway as we enter 2010.Our new products and enhanced operational infrastructure are key factors in the company's plan to improve revenue generation and achieve profitability in 2010,” concluded Covert. 1060 E. Arques Avenue, Sunnyvale, CA 94085 408.616.4000 www.siliconimage.com The following are Silicon Image’s financial performance estimates for the fourth quarter of 2009: Revenue: $34 million - $37 million Gross margin: 54% - 55% GAAP operating expenses: approximately $71 million Non-GAAP operating expenses: approximately $25 million Interest income: approximately $0.7 million Diluted shares outstanding: approximately 75 million Cash flow neutral Use of Non-GAAP Financial Information Silicon Image presents and discusses gross margin, operating expenses, net income and basic and diluted net income per share in accordance with Generally Accepted Accounting Principles (GAAP) and on a non-GAAP basis for informational purposes only. Silicon Image believes that non-GAAP reporting, giving effect to the adjustments shown in the attached reconciliation, provides meaningful information and therefore uses non-GAAP reporting to supplement its GAAP reporting and internally in evaluating operations, managing and monitoring performance, and determining bonus compensation. Further, Silicon Image uses non-GAAP information as certain non-cash charges such as amortization of intangibles, stock based compensation and goodwill impairment do not reflect the cash operating results of the business. Silicon Image has chosen to provide this supplemental information to investors, analysts and other interested parties to enable them to perform additional analyses of its operating results and to illustrate the results of operations giving effect to such non-GAAP adjustments.
